In a medical malpractice action, defendant Manhasset Medical Center Hospital appeals from an order of the Supreme Court, Queens County (Kassoff, J.), entered October 17,1980, which denied its motion to dismiss the complaint as against it for failure to comply with CPLR 3013 and 3014. Leave to appeal is granted by Justice Bracken. Order reversed, on the law, with $50 costs and disbursements, motion granted and complaint dismissed as to the hospital, with leave to serve an amended complaint in compliance with CPLR 3013 and 3014 within 20 days after service upon plaintiffs of a copy of the order to be made hereon, with notice of entry. Although the complaint in a medical malpractice action need not reveal matters that are commonly within the exclusive knowledge of the treating physician (see Cucuzzo v Huntington Hosp., 74 AD2d 632; Patterson v Jewish Hosp. & Med. Center of Brooklyn, 65 AD2d 553), it should set forth sufficient data for defendant to ascertain what it is that plaintiff is complaining about (CPLR 3013; see Fassnacht v Hartman, 67 AD2d 676). Gibbons, J. P., Gulotta, O’Connor and Bracken, JJ., concur.